SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

381
CA 12-00244
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


PATRICIA CURTO, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ZITTEL’S DAIRY FARM, JOHN ZITTEL, SANDY
ZITTEL, THOMAS DEXTER AND JEFFREY GASPER,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 4.)


PATRICIA CURTO, PLAINTIFF-APPELLANT PRO SE.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered July 11, 2011. The order, among other things,
denied the motion of plaintiff for, inter alia, leave to renew two
prior motions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Curto v Zittel’s Dairy Farm ([appeal No. 1]
___ AD3d ___ [May 3, 2013]).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court